          Case 1:20-cv-04162-LGS Document 39 Filed 12/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
TYLER ERDMAN,                        )
                                     )
      Plaintiff,                     )              Case No.: 1:20-cv-04162-LGS
                                     )
v.                                   )
                                     )              DECLARATION OF
ADAM VICTOR and                      )              TYLER I. ERDMAN
THE BOARD OF MANAGERS OF             )              IN OPPOSITION
MANHATTAN PLACE CONDOMINIUM )                       DEFENDANTS MOTION TO DISMISS
                                     )
      Defendants.                    )
____________________________________)


       Pursuant to 28 U.S.C. § 1746, ​Tyler I. Erdman​, declares, under the penalty of perjury,

the following to be true:

   1. I submit this Declaration in opposition of the consolidated motion by Defendants Adam

       Victor (“Victor”) and the Board of Managers of the Manhattan Place Condominium (the

       “Board”) to dismiss the amended complaint filed by Plaintiff, Tyler Erdman (“Plaintiff”

       or “Erdman”)

   2. Attached hereto as Exhibit 1 is the Affidavit of Amos Tamam dated August 17, 2020, in

       Board of Managers of the Manhattan Place Condominium v. Adam Victor et. al,​ Index

       No. 150621/2020 in the Supreme Court of the State Of New York, New York County.

   3. Attached hereto as Exhibit 2 is the Amended Complaint, dated October 2, 2014, in ​Victor

       et. al v. Khatskevich and Erdman,​ Index No. 158981/2015 in the Supreme Court of the

       State Of New York, New York County.

   4. Attached hereto as Exhibit 3 is the Affidavit of Karen Reuben dated December 2, 2019,

       in ​Victor v. Khatskevich and Erdman​, Index No. 151658/2014 in the Supreme Court of

       the State Of New York, New York County.
      Case 1:20-cv-04162-LGS Document 39 Filed 12/10/20 Page 2 of 3




5. Attached hereto as Exhibit 4 is a Rebuttal Letter “A response to the recent letter sent by

   the former President of MPC Board of Managers - Adam Victor”.

6. Attached hereto as Exhibit 5 is the Affirmation in Opposition dated April 9, 2019, in

   Adam Victor v. Brindak et. al,​ Index No. 651907/2019 in the Supreme Court of the State

   Of New York, New York County.

7. Attached hereto as Exhibit 6 is a letter from Davidoff Hutcher & Citron LLP regarding

   MPC litigations dated March 26, 2015.

8. Attached hereto as Exhibit 7 is a letter from Travelers insurance to MPC regarding

   insurance coverage.

9. Attached hereto as Exhibit 8 in Plaintiff’s Memorandum of Law in Support of Their

   Motion for Partial Summary Judgement dated January 22, 2015, in ​Victor v. Khatskevich

   and Erdman​, Index No. 158981/2014 in the Supreme Court of the State Of New York,

   New York County.

10. Attached hereto as Exhibit 9 is Defendants’ Memorandum in Support of their motion to

   dismiss and for sanctions dated May 28, 2014, in Khatskevich v. Victor et. al, Index No.

   151658/2014 in the Supreme Court of the State Of New York, New York County.

11. Attached hereto as Exhibit 10 is a transcript of Adam Victor’s deposition in Khatskevich

   v. Victor, Index No. 151658/2014 in the Supreme Court of the State Of New York, New

   York County.

12. Attached hereto as Exhibit 11 is Minutes from a April 15, 2019 meeting of MPC Board

   of Managers.
        Case 1:20-cv-04162-LGS Document 39 Filed 12/10/20 Page 3 of 3




   13. Attached hereto as Exhibit 12 is a Complaint dated December 23, 2015, in Transnational

      Management Systems LLC et. al v. Erdman, in the Superior Court of the State of

      Delaware In and For New Castle County, Index No. N15C-12-212 FSS.

   14. Attached hereto as Exhibit 13 is a Notice of Appearance, Verified Answer &

      Counterclaims dated January 31, 2020, in ​Board of Managers of the Manhattan Place

      Condominium v. Adam Victor et. al​, Index No. 150621/2020, in the Supreme Court of

      the State Of New York, New York County.



Dated: December 9, 2020

      Weston, Connecticut



                                                  /s/ Tyler Erdman

                                                  Tyler Erdman
